MR.SAMUEL SCOTT JONES #1459939
POLUNSKY UNIT

3872 F.M. 350 SOUTH
LIVINGSTON, TEXAS 77551

DATE: JUNE an, 2015

'coURT oF chMIN L APP§ALS, cLERK
P.o, Box 12308, cAPIToL sTATloN
AUSTIN, TEXAS 78711

RE: APPLICATION FOR 11. 07 WRIT OF HABEAS CORPUS, Tr.Ct.No. F-2006-
; 2128- E_WHC 6, WR- 71_, 560 09. ' »

DEAR CLERK:

'On, 3/6/2015, my application for writ of habeas corpus was received

and presented to the Court. Over eighty (80) days have pass and l

have not received a decision from the Court as of to date....

Please inform me of the status of my application.
Thank you for your time and consideration...l look forward to re-

ceiving a response from your office Soon.

RESPECTFULLY, MR.JONES

§§§§a W§§

COURT OF rim/name ADPEALS
JUN 2 j"